Name: Commission Regulation (EC) No 1631/2000 of 25 July 2000 amending Regulation (EEC) No 2077/85 laying down detailed rules for the application of the system of production aid for tinned pineapple and fixing, for the 2000/2001 marketing year, the production aid for tinned pineapple and the minimum price to be paid to pineapple producers
 Type: Regulation
 Subject Matter: foodstuff;  cooperation policy;  plant product;  economic policy;  marketing
 Date Published: nan

 Avis juridique important|32000R1631Commission Regulation (EC) No 1631/2000 of 25 July 2000 amending Regulation (EEC) No 2077/85 laying down detailed rules for the application of the system of production aid for tinned pineapple and fixing, for the 2000/2001 marketing year, the production aid for tinned pineapple and the minimum price to be paid to pineapple producers Official Journal L 187 , 26/07/2000 P. 0025 - 0026Commission Regulation (EC) No 1631/2000of 25 July 2000amending Regulation (EEC) No 2077/85 laying down detailed rules for the application of the system of production aid for tinned pineapple and fixing, for the 2000/2001 marketing year, the production aid for tinned pineapple and the minimum price to be paid to pineapple producersTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 525/77 of 14 March 1977 establishing a system of production aid for tinned pineapple(1), as last amended by Regulation (EEC) No 1699/85(2), and in particular Article 8 thereof,Whereas:(1) Commission Regulation (EEC) No 2077/85 of 25 July 1985(3), as last amended by Regulation (EEC) No 2033/91(4), lays down detailed rules for the application of the system of production aid established by Regulation (EC) No 525/77 and in particular the products eligible for aid.(2) As well as tinned whole pineapple and pieces of pineapple, the Community pineappple sector produces tinned pineapple "crush" (small pieces or shreds of fruit), obtained by pressing the fruit and presented in the form of finely crushed pineapple. The products eligible for aid should therefore be defined more precisely and Regulation (EEC) No 2077/85 amended to this end.(3) Commission Regulation (EEC) No 1558/91(5), to which Article 1(2) of Regulation (EEC) No 2077/85 refers, has been repealed and replaced by Commisison Regulation (EC) No 504/97 of 19 March 1997 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards the system of production aid for products processed from fruit and vegetables(6), as last amended by Regulation (EC) No 1607/1999(7). The corresponding references in Regulation (EC) No 504/97 should therefore be specified in the above Article.(4) The minimum price and the production aid for tinned pineapple should be fixed for the 2000/2001 marketing year on the basis of Articles 4 and 5 of Regulation (EEC) No 525/77 distinguishing between the two types of products defined in Article 1 of Regulation (EEC) No 2077/85.(5) The Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its Chairman,HAS ADOPTED THIS REGULATION:Article 1Article 1 of Regulation (EEC) 2077/85 is replaced by the following:"Article 11. For the purposes of the production aid system provided for in Regulation (EEC) No 525/77 'tinned pineapple' means pineapple, without peel and core, having undergone a heat treatment, packed in hermetically sealed containers with a covering liquid of sugar syrup and/or natural fruit juice, covered by CN codes ex 2008 20 51, ex 2008 20 59, ex 2008 20 71, ex 2008 20 79, ex 2008 20 91 and ex 2008 20 99, and(a) presented whole or in pieces, in which the drained net weight of the fruit accounts for at least 58 % of the net weight of the container, or(b) presented in finely crushed small pieces or shreds, in which the drained net weight of the fruit accounts for at least 73 % of the net weight of the container.2. Article 1(2)(o) and (p) and Articles 3, 4 7(1), (2) and (4), 8, 9, 10, 11(1), 14, 15 and 16(2) to (7) of Regulation (EC) No 504/97 shall apply to this production aid system."Article 2For the 2000/2001 marketing year:(a) the minimum price referred to in Article 4 of Regulation (EEC) No 525/77 to be paid to producers for pineapples shall be EUR 41,413 per 100 kg net from the producer,(b) the production aid for tinned pineapple referred to in Article 5 of that Regulation shall be EUR 111,925 per 100 kg net for products referred to in Article 1(1)(a) of Regulation (EEC) No 2077/85, and EUR 240,067 per 100 kg net for products referred to in Article 1(1)(b) of that Regulation.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 June 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 73, 21.3.1977, p. 46.(2) OJ L 163, 22.6.1985, p. 12.(3) OJ L 196, 26.7.1985, p. 28.(4) OJ L 186, 12.7.1991, p. 32.(5) OJ L 144, 8.6.1991, p. 31.(6) OJ L 78, 20.3.1997, p. 14.(7) OJ L 190, 23.7.1999, p. 11.